DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael E. Fogarty (Reg. No. 36,139) on 09 September 2022.

The application has been amended as follows: 
Amendment to the claims:

4. (Currently amended) The electrolytic capacitor according to claim 3, wherein: the second metal layer further contains a second binder resin

7. (Currently Amended) An electrolytic capacitor comprising a capacitor element and an anode lead terminal, the capacitor element including: an anode body; a dielectric layer covering at least a part of the anode body; a solid electrolyte layer covering at least a part of the dielectric layer; and a cathode lead-out layer covering at least a part of the solid electrolyte layer, the anode lead terminal being connected to a first portion of the anode body, the first portion being exposed from the cathode lead-out layer, 
the cathode lead-out layer including: 
a carbon layer covering at least a part of the solid electrolyte layer, 
a first metal layer covering at least a part of the carbon layer, and 
a second metal layer covering at least a part of the first metal layer, wherein: 
the first metal layer contains first metal particles, 
the second metal layer contains second metal particles, 

an average particle size of the first metal particles is smaller than an average particle size of the second metal particles, 
the first metal layer has a first end portion located at a side close to the first portion of the anode body, 
the second metal layer has a second end portion located at a side close to the first portion of the anode body, and 
the second metal layer extends to cover the first end portion so that the second end portion reaches a position beyond the first end portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) an electrolytic capacitor comprising the cathode lead-out layer including: a carbon layer covering at least a part of the solid electrolyte layer, a first metal layer covering at least a part of the carbon layer, and a second metal layer covering at least a part of the first metal layer, wherein: the first metal layer contains first metal particles, the second metal layer contains second metal particles and a second binder resin, the first metal layer contains no binder resin, or contains a first binder resin at a volume proportion smaller than a volume proportion of the second binder resin in the second metal layer, the first metal layer has a first end portion located at a side close to the first portion of the anode body, the second metal layer has a second end portion located at a side close to the first portion of the anode body, and the second metal layer extends to cover the first end portion so that the second end portion reaches a position beyond the first end portion (claim 1 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) an electrolytic capacitor comprising the cathode lead-out layer including: a carbon layer covering at least a part of the solid electrolyte layer, a first metal layer covering at least a part of the carbon layer, and a second metal layer covering at least a part of the first metal layer, wherein: the first metal layer contains first metal particles, the second metal layer contains second metal particles, a volume proportion of the first metal particles in the first metal layer is greater than a volume proportion of the second metal particles in the second metal layer, the first metal layer has a first end portion located at a side close to the first portion of the anode body, the second metal layer has a second end portion located at a side close to the first portion of the anode body, and the second metal layer extends to cover the first end portion so that the second end portion reaches a position beyond the first end portion (claim 3 and its dependents).
	
The prior art does not teach or suggest (in combination with the other claim limitations) an electrolytic capacitor comprising the cathode lead-out layer including: a first metal layer covering at least a part of the carbon layer, and a second metal layer covering at least a part of the first metal layer, wherein: the first metal layer contains first metal particles, the second metal layer contains second metal particles, an average particle size of the first metal particles is smaller than an average particle size of the second metal particles, the first metal layer has a first end portion located at a side close to the first portion of the anode body, the second metal layer has a second end portion located at a side close to the first portion of the anode body, and the second metal layer extends to cover the first end portion so that the second end portion reaches a position beyond the first end portion (claim 7 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) a method for producing an electrolytic capacitor, comprising the steps of: adhering a first metal paste to at least a part of the carbon layer to form a first metal layer; adhering a second metal paste to cover at least a part of the first metal layer to form a second metal layer, wherein: the first metal paste contains first metal particles, the second metal paste contains second metal particles and a second binder resin, the first metal paste contains no binder resin, or contains a first binder resin in a mass proportion in a solid content of the first metal paste smaller than a mass proportion of the second binder resin in a solid content of the second metal paste, the first metal layer has a first end portion located at a side close to the first portion of the anode body, the second metal layer has a second end portion located at a side close to the first portion of the anode body, and the second metal layer extends to cover the first end portion so that the second end portion reaches a position beyond the first end portion (claim 14 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) a method for producing an electrolytic capacitor, comprising the steps of: adhering a first metal paste to at least a part of the carbon layer to form a first metal layer; adhering a second metal paste to cover at least a part of the first metal layer to form a second metal layer, wherein: the first metal paste contains first metal particles, the second metal paste contains second metal particles, an average particle size of the first metal particles is smaller than an average particle size of the second metal particles, the first metal layer has a first end portion located at a side close to the first portion of the anode body, the second metal layer has a second end portion located at a side close to the first portion of the anode body, and the second metal layer extends to cover the first end portion so that the second end portion reaches a position beyond the first end portion (claim 15 and its dependents) .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848